                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    IN RE: VOLKSWAGEN “CLEAN DIESEL”                    MDL No. 2672 CRB (JSC)

                                   8    MARKETING, SALES PRACTICES, AND
                                        PRODUCTS LIABILITY LITIGATION
                                        _____________________________________/              ORDER (I) DENYING MOTION FOR
                                   9
                                                                                            CLASS CERTIFICATION, (II)
                                  10    This Order Relates To:                              DENYING MOTION TO EXCLUDE
                                        MDL Dkt. Nos. 6386, 6387, 6605, 6821,               EXPERT TESTIMONY, AND (III)
                                  11                                                        GRANTING MOTIONS TO SEAL
                                        6825, 6827
                                  12
Northern District of California




                                        Napleton, No. 3:16-cv-2086-CRB
 United States District Court




                                  13    _____________________________________/

                                  14

                                  15          In a separate Order issued today, the Court granted the Bosch defendants’ motion for

                                  16   summary judgment on all of the named-plaintiff-dealerships’ claims. (See MDL Dkt. No. 6956.)

                                  17   In light of that decision, the Court now DENIES as moot (i) the dealers’ motion for class

                                  18   certification (see MDL Dkt. No. 6387), and (ii) the dealers’ motion to exclude an expert report that

                                  19   the Bosch defendants submitted in opposition to class certification (see MDL Dkt. No. 6827).

                                  20          The Court also addresses several motions to seal. The dealers and the Bosch defendants

                                  21   seek to seal numerous exhibits that they included with their briefing on class certification and on

                                  22   the motion to exclude. (See MDL Dkt. Nos. 6386, 6605, 6821, 6825.) Many of the exhibits

                                  23   identify technical details about the Bosch defendants’ emissions software. Others detail the

                                  24   dealers’ finances.

                                  25          If the Court had considered the motion for class certification and the motion to exclude, the

                                  26   parties’ interests in keeping these exhibits confidential may not have outweighed the public’s right

                                  27   of access. However, because the Court did not consider the motions—and denied them as moot—

                                  28   the scale tips the other way. The presumption in favor of public access to judicial documents is
                                   1   based on the public policies of “judicial accountability” and “education about the judicial

                                   2   process.” Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1213 (9th Cir.

                                   3   2002). For the exhibits in question, these policies carry little weight. To understand the judicial

                                   4   process, the public may review the parties’ briefing and evidence (and the Court’s Order) on

                                   5   summary judgment. Those documents are publicly available and reveal how this case was

                                   6   decided. The exhibits to the motion for class certification and to the motion to exclude, in

                                   7   contrast, do not offer insight into the judicial process, because the Court did not consider them.

                                   8          The parties have an interest in keeping their technical and financial information

                                   9   confidential. Although that interest is not absolute, it outweighs the public’s right of access under

                                  10   the circumstances. The Court therefore GRANTS the parties’ motions to seal.

                                  11          IT IS SO ORDERED.

                                  12   Dated: December 6, 2019
Northern District of California
 United States District Court




                                  13
                                                                                                    CHARLES R. BREYER
                                  14                                                                United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
